DETAILED ACTION
Claims 1-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, by the client device, a broadcast content stream, the broadcast content stream comprising a plurality of encrypted content packets, at least one encrypted control word packet comprising at least one encrypted control word, and at least one license packet, the plurality of encrypted content packets being encrypted using the at least one control word; processing, by the client device, the at least one license packet, wherein processing the at least one license packet comprises: identifying target information associated with the at least one license packet; identifying an initial secret key provisioned to the client device based, at least in part, on the target information; generating a series of derived keys, the series of derived keys comprising a plurality of derived keys derived based, at least in part, on the initial secret key; decrypting a content key included in the at least one license packet using at least one of the derived keys in the series of derived keys; and decrypting the control word included in the at least one encrypted control word packet using the decrypted content key; and 
The following is considered to be the closest prior art of record:
Cugi (US 2018/0279002) – teaches receiving, decrypting, and displaying a broadcast stream. However, Cugi is from the same Assignee and Inventors and does not have a good publication date that is more than one year prior to the effective filing date of the Instant Application.
Kim (US 2006/0253401) – teaches encrypting and decrypting a broadcast stream using a content key to prevent a revoked device from accessing the content.
Tada (US 2004/0017914) – teaches an MPEG-2 broadcast stream.
Eskicioglu (US 7492897) – teaches scrambling broadcast streams from various service providers while using the same public key to descramble each stream from different service providers to all a user to access the streams without changing the smart card.
Wajs (US 2007/0177733) – teaches scrambling and descrambling a content data stream using a sequence of control words.
WO 2004/112004 – teaches decrypting a control word from a license and then decrypting the content with the decrypted control word.
Messerman (US 2016/0254907) – teaches generating derived keys from a content key and using the derived keys to decrypt streaming content.
However, the concept of descrambling a broadcast content stream as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-18 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498